Citation Nr: 0215944	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  01-10 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  What evaluation is warranted for bilateral hearing loss 
since September 1, 1999?

2.  What evaluation is warranted for ischemic heart disease, 
status post myocardial infarction with post stint placement 
and chest pain since September 1, 1999?  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel



INTRODUCTION

The veteran served on verified active duty from September 
1984 to August 1999.  His final DD-214 reflects an additional 
eight years and 25 days of active duty service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating action of the 
Baltimore, Maryland Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In pertinent part, the RO granted 
service connection for bilateral hearing loss and ischemic 
heart disease and assigned non-compensable evaluations.  The 
file was transferred to the Board by the RO in Washington, 
DC.

The RO decision of December 1999 also denied entitlement to a 
compensable evaluation due to multiple service-connected 
disabilities, pursuant to 38 C.F.R. § 3.324 (2002).  Under 38 
C.F.R. § 3.324, where a veteran suffers from two or more 
separate permanent service connected disabilities, all of 
which are rated at zero percent, VA may assign a 10 percent 
combined rating for these disabilities if they clearly 
interfere with normal employability.  As a matter of law, 
however, the adjudication of this issue is rendered moot in 
light of the action taken below.  See, Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Accordingly, the Board will address 
only those issues as listed on the title page.  


FINDINGS OF FACT

1.  Results of the October 1999 audiometric evaluation 
correspond to a Level I hearing loss for both the right and 
left ears.  

2.  The veteran's ischemic heart condition requires the use 
of continuous medications.  


CONCLUSION OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss from September 1, 1999, have not been met.  38 
U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.85, 4.86, Diagnostic Code 6100 
(2002).

2.  The criteria for a 10 percent evaluation for ischemic 
heart disease, status post myocardial infarction with post 
stint placement and chest pain since September 1, 1999, have 
been met.  38 U.S.C.A. §§ 1155, 5103A; 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.104, Diagnostic Code 7006 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations which are codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA and the 
implementing regulations are liberalizing and are therefore 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  The veteran was provided an opportunity to 
identify additional evidence in support of his claim. 

Remanding to afford the RO an opportunity to consider the 
claims in light of the implementing regulations would serve 
to only further delay resolution of the claims with no 
benefit flowing to the veteran.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 

The Board additionally finds that the October 2001 statement 
of the case provided the veteran with adequate notice of what 
the law requires to award increased evaluations for bilateral 
hearing loss and an ischemic heart disability.  Additionally, 
he was provided notice of, and he did report for, a VA 
examination to help determine the current nature and severity 
of his disorders.  

The statement of the case also provided notice to the veteran 
of what the evidence of record, to include the VA 
examination, revealed.  Additionally, they provided notice of 
what the remaining evidence showed, including any evidence 
identified by the appellant.  Finally, these documents 
provided notice why the RO concluded that this evidence was 
insufficient to award increased evaluations for these 
disabilities.  

Because no additional evidence has been identified by the 
appellant as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the appellant what evidence would be secured by VA and 
what evidence would be secured by the appellant is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, a merits based review may be conducted.

Increased Rating for Bilateral Hearing Loss:

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, at the 
time of an initial rating following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  As this appeal involves an original rating, the 
Board will consider whether staged ratings are warranted.

The veteran's bilateral hearing loss is rated as non-
compensable under the provisions of 38 C.F.R. § 4.85, 
Diagnostic Code 6100.

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  38 C.F.R. § 4.85.

On the authorized audiological evaluation in October 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
10
10
25
70
29
LEFT
15
15
45
80
39

Speech audiometry revealed speech recognition ability of 98 
percent in each ear.

Applying Table VI of 38 C.F.R. § 4.85, the veteran's right 
ear has a designation of Roman Numeral I and his left ear is 
designated as Roman Numeral I.  Such designations equate to a 
non-compensable evaluation.  

The Board has considered the veteran's contentions regarding 
the severity of his hearing loss; however, those statements 
do not serve to establish a higher rating for bilateral 
hearing loss.  Disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  In this case, application of the rating 
schedule does not result in a compensable evaluation.  

Accordingly, a compensable evaluation for bilateral hearing 
loss is denied.

Further, in evaluating this disability, the Board has also 
reviewed the nature of the original disability and considered 
whether the veteran is entitled to a "staged" rating for 
bilateral hearing loss as prescribed by the Court in 
Fenderson.  At no time, however, since September 1, 1999, has 
the evidence shown that the veteran's disability met or 
approximated the criteria for a compensable evaluation.  
Thus, the Board finds that a staged rating is not warranted.

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the claim; the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evaluation of Ischemic Heart Disease:

Service medical records reflect that in November 1995 the 
veteran suffered a subendocardial myocardial infarction.  In 
March 1999, he underwent a cardiac catheterization and 
angioplasty with stent placement.  The rating decision of 
December 1999 granted entitlement to service connection for 
ischemic heart disease, status post myocardial infarction 
with post stint placement to include chest pain.  A non-
compensable evaluation was assigned.  The veteran disagreed 
with the evaluation assigned.  He argues that as a result of 
the heart attack suffered in service, he is required to see a 
doctor four times a year and take medication for his 
condition.  Additionally, he reported that he fatigued easily 
and could not tolerate extremes of heat or cold.  

A VA cardiac examination in October 1999 revealed a regular 
heart rate and rhythm.  There were no murmurs or gallops.  S1 
and S2 heart sounds were normal.  Treadmill exercise testing 
was performed.  The veteran exercised for 13 minutes, 30 
seconds, on a Bruce protocol, reaching 83% of the maximum 
predicted heart rate and 13 METS (metabolic equivalent).  
There were no abnormal EKG signs or symptoms.  Medications 
were aspirin and Lipitor.  The examination is silent as to 
any effects the veteran's heart condition on his ability to 
maintain employment or restrict activities of daily living.  

In May 2001, the veteran was seen at the Bethesda National 
Naval Medical Center.  He complained of occasional mild 
dyspnea when climbing stairs, and reported using aspirin, and 
Zocor.  Following the physical examination the veteran was 
diagnosed with coronary artery disease, New York Heart 
Association Class I.
 
A myocardial perfusion study showed a small area of decreased 
perfusion across the anterior wall.  This area showed some 
minimal redistribution.  The left ventricular cavity was 
visually normal.  The examiner noted that there was a degree 
of anterior wall stress induced ischemia, probably in the 
distribution of the left anterior descending coronary artery.  
This was associated with the area of prior infarct, as 
redistribution was not complete.  

The veteran's ischemic heart disability is evaluated under 
38 C.F.R. § 4.104, Diagnostic Code 7006, pertaining to a 
history of myocardial infarction.  

A 30 percent evaluation is provided when a work load of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; there is 
evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram or X-ray.  A 10 percent 
evaluation is provided when a work load of greater than 7 
METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; continuous 
medication is required.  38 C.F.R. § 4.104, Diagnostic Code 
7006. 

Applying the provision of Diagnostic Code 7006, the Board 
finds that an evaluation of 10 percent is warranted for the 
veteran's ischemic heart disability.  In this regard, even 
though the veteran was able to perform a metabolic equivalent 
workload greater than that required for an initial 10 percent 
evaluation, he is required to take preventative medications 
for the treatment of the disability.  As such, under the 
plain language of Diagnostic Code 7006, a 10 percent 
evaluation is in order.  

However, at no time since September 1, 1999, has the evidence 
shown that the veteran's disability met or approximated the 
criteria detailed above for a thirty percent evaluation. 
Thus, the Board finds that a staged rating is not warranted.  


ORDER

A compensable evaluation for bilateral hearing loss, at any 
time since September 1, 1999 is denied.  


A 10 percent rating for ischemic heart disease, status post 
myocardial infarction with post stint placement and chest 
pain is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

